Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30, 37 of U.S. Patent No. 11110348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 11110348 B2 comprises limitations not found in the Instant Application.

The following is a claim comparison of claims 21-44 of the Instant Application and claims 21-30, 37 of U.S. Patent No. 11110348 B2.

Instant Application 17216115
Parent USP 11110348 B2 US App 16380831
21. a method of rendering image frames, comprising: 










identifying a performance criterion for a plurality of online gaming sessions associated with a gaming application; 

establishing a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, including associating the identified performance criterion with a first sequence of compiled shaders in the shader hash table; 

based on a use of the first sequence of compiled shaders for one or more online gaming sessions of the plurality of online gaming sessions, 

generating a 
modified first sequence of compiled shaders by modifying a first shader in the first sequence of compiled shaders 

to improve performance of the first sequence of compiled shaders with respect to the identified performance criterion; and 



rendering, by one or more processors and 

based at least in part on the modified first sequence of compiled shaders, a plurality of image frames for at least one of the one or more online gaming sessions.  
21. A method of rendering image frames for online gaming sessions, comprising: 

executing on one or more CPUs a plurality of online gaming sessions in parallel for a gaming title; 
rendering by one or more GPUs a plurality of image frames for each of a plurality of online gaming sessions using a first sequence of compiled shaders;

identifying a performance criterion for the plurality of online gaming sessions associated with the gaming title;

establishing a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, including associating the performance criterion and the first sequence of compiled shaders in the shader hash table;

based on the real-time usage statistics,




modifying a first shader in the first sequence of compiled shaders 


to improve performance of the first sequence of compiled shaders with respect to the performance criterion for the plurality of online gaming sessions, thereby creating a modified first sequence of compiled shaders;

rendering by one or more GPUs 

a plurality of image frames for each of a plurality of online gaming sessions using a first sequence of compiled shaders.

22. the method of claim 21, further comprising: 

storing the shader hash table and the first sequence of compiled shaders in a shader cache of a memory; and 

replacing the stored first sequence of compiled shaders with the modified first sequence of compiled shaders.


21. storing the shader hash table in a shader cache of a memory


22. replacing the first sequence of compiled shaders stored in a shader cache of the memory with the modified first sequence of compiled shaders.
23. The method of claim 21, further comprising: 

storing in a shader cache of a memory the first sequence of compiled shaders as a first version of the first sequence of compiled shaders; 

storing in the shader cache the modified first sequence of compiled shaders as a second version of the first sequence of compiled shaders; 


collecting subsequent usage statistics characterizing execution of each of the online gaming sessions; and 

in accordance with the subsequent usage statistics, selecting one of the first and second versions of the first sequence of compiled shaders to render the plurality of image frames for each of one or more of the plurality of online gaming sessions.
23. The method of claim 21, further comprising: 

storing in a shader cache of the memory the first sequence of compiled shaders as a first version of the first sequence of compiled shaders; 

storing in the shader cache the modified first sequence of compiled shaders as a second version of the first sequence of compiled shaders; and 

collecting subsequent usage statistics characterizing execution of each of the online gaming sessions; and 

in accordance with the subsequent usage statistics, selecting one of the first and second versions of the first sequence of compiled shaders to render the plurality of image frames for each of the plurality of online gaming sessions.
24. The method of claim 21, wherein modifying the first shader in the first sequence of compiled shaders further comprises: 

selecting an alternative shader from a group of alternative shader options to 

replace the first shader in the first sequence of compiled shaders such that performance of the plurality of online gaming sessions satisfies the identified performance criterion, 

the modified first sequence of compiled shaders including the alternative shader.
24. The method of claim 21, wherein modifying the first shader in the first sequence of compiled shaders further comprises: 

selecting an alternative shader from a group of alternative shader options to 

replace the first shader in the first sequence of compiled shaders, such that performance of the plurality of online gaming sessions satisfies the performance criterion, wherein 

the modified first sequence of compiled shaders includes the alternative shader.
25. The method of claim 21, further comprising: 

receiving a user instruction to modify the first shader in the first sequence of compiled shaders, and 

modifying the first shader in the first sequence of compiled shaders in response to the user instruction.
25. The method of claim 21, further comprising: 

receiving a user instruction to modify the first shader in the first sequence of compiled shaders, wherein 

the first shader is modified in the first sequence of compiled shaders in response to the user instruction.
26. The method of claim 21, wherein the modifying of the first shader in the first sequence of compiled shaders is performed autonomously without user intervention to improve performance of the first sequence of compiled shaders with respect to the identified performance criterion.
26. The method of claim 21, wherein the first shader in the first sequence of compiled shaders is modified automatically and without user intervention to improve performance of the first sequence of compiled shaders with respect to the performance criterion.
27. The method of claim 21, wherein generating the modified first sequence of compiled shaders further comprises: 

modifying a second shader in the first sequence of compiled shaders 

to improve performance of the first sequence of compiled shaders with respect to the identified performance criterion.
27. The method of claim 21, wherein creating the modified first sequence of compiled shaders further comprises: 

modifying a second shader in the first sequence of compiled shaders 

to improve performance of the first sequence of compiled shaders with respect to the performance criterion.
28. The method of claim 21, further comprising: 

determining that the plurality of online gaming sessions are to be rendered in accordance with the identified performance criterion; and 

identifying the first sequence of compiled shaders for rendering the plurality of image frames for each of the plurality of online gaming sessions.
28. The method of claim 21, further comprising: 

determining that the plurality of online gaming sessions need to be rendered in accordance with the performance criterion; and 

identifying the first sequence of compiled shaders for rending the plurality of image frames for each of the plurality of online gaming sessions.
29. The method of claim 21, wherein the identified performance criterion includes a first performance criterion, 

wherein the plurality of online gaming sessions are rendered and executed in accordance with a second performance criterion distinct from the first performance criterion, and 

wherein the method further comprises: 

associating the second performance criterion with the first sequence of compiled shaders; and 

associating the first performance criterion with the modified first sequence of compiled shaders.
29. The method of claim 21, wherein the performance criterion includes a first performance criterion, and 

the plurality of online gaming sessions are rendered and executed in accordance with a second performance criterion distinct from the first criterion, 

further comprising: 

associating the first performance criterion with the modified first sequence of compiled shaders; and 

associating the second performance criterion with the first sequence of compiled shaders.
30. A server system, comprising:

 one or more CPUs; 

one or more GPUs; and 

memory storing one or more programs for execution by the one or more CPUs and/or the one or more GPUs, the one or more programs comprising instructions to: 





identify a performance criterion for a plurality of online gaming sessions associated with a gaming application; 

establish a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, 

including to associate the identified performance criterion with a first sequence of compiled shaders in the shader hash table; 

based on a use of the first sequence of compiled shaders for one or more online gaming sessions of the plurality of online gaming sessions, 

generate a modified first sequence of compiled shaders, wherein to generate the modified first sequence includes to 

modify a first shader in the first sequence of compiled shaders to 

improve performance of the first sequence of compiled shaders with respect to the identified performance criterion; and 


render, by the one or more CPUs and/or the one or more GPUs and based at least in part on the modified first sequence of compiled shaders, a plurality of image frames for at least one of the one or more online gaming sessions.
30. A server system, comprising: 

one or more CPUs; 

one or more GPUs; and 

memory storing one or more programs for execution by the one or more CPUs and/or GPUs, the one or more programs comprising instructions for: 

executing on the one or more CPUs a plurality of online gaming sessions in parallel for a gaming title; 

identifying a performance criterion for the plurality of online gaming sessions associated with the gaming title; 

establishing a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, 

including associating the performance criterion and the first sequence of compiled shaders in the shader hash table;

collecting real-time usage statistics characterizing execution of each of the online gaming sessions; and based on the real-time usage statistics, 


thereby creating a modified first sequence of compiled shaders, 


modifying a first shader in the first sequence of compiled shaders to 

improve performance of the first sequence of compiled shaders with respect to the performance criterion for the plurality of online gaming sessions, 

rendering by the one or more GPUs a plurality of image frames for each of the plurality of online gaming sessions using a first sequence of compiled shaders 


and storing the shader hash table in a shader cache of the memory.
37. A non-transitory computer-readable storage medium storing one or more programs configured for execution by one or more processors, the one or more programs comprising instructions to: 






identify a performance criterion for a plurality of online gaming sessions associated with a gaming application; 

establish a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, including to associate the identified performance criterion with a first sequence of compiled shaders in the shader hash table; 

based on a use of the first sequence of compiled shaders for one or more online gaming sessions of the plurality of online gaming sessions, 

generate a modified first sequence of compiled shaders, wherein to generate the modified first sequence includes to 

modify a first shader in the first sequence of compiled shaders to improve performance of the first sequence of compiled shaders with respect to the identified performance criterion; and 


render, by the one or more processors and based at least in part on the modified first sequence of compiled shaders, a plurality of image frames for at least one of the one or more online gaming sessions.
37. A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a server system, the one or more programs comprising instructions for: 

executing on one or more CPUs a plurality of online gaming sessions in parallel for a gaming title; 

identifying a performance criterion for the plurality of online gaming sessions associated with the gaming title; 

establishing a shader hash table that associates each of a plurality of performance criteria with a respective sequence of compiled shaders, including associating the performance criterion and the first sequence of compiled shaders in the shader hash table; 

collecting real-time usage statistics characterizing execution of each of the online gaming sessions; and based on the real-time usage statistics, 

thereby creating a modified first sequence of compiled shaders;


modifying a first shader in the first sequence of compiled shaders to improve performance of the first sequence of compiled shaders with respect to the performance criterion for the plurality of online gaming sessions, 

rendering by one or more GPUs a plurality of image frames for each of the plurality of online gaming sessions using a first sequence of compiled shaders; 


and storing the shader hash table in a shader cache of a memory.

Instant Application Claims 31-36 and 38-44 are disclosed by Instant Application Claims 22-29.  Thus, double patenting applies as described above.



Therefore, the applicants’ claims are not patentably distinct from U.S. Patent No. 11110348 B2’s claims.

Allowable Subject Matter
Claims 21-44 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action.
The following references were considered (among others) in determining the patentability of claims 21-44:

Regarding claim 21, Panneer et al. (“Panneer”, US Pre-Grant Publication 20160171757 A1) discloses a method of rendering image frames, comprising: 
identifying a performance criterion for a plurality of online gaming sessions associated with a gaming application (Panneer [0014]  optimizes a shader to optimize performance.  Paneer [0021] incorporates the shader optimization system into a server-based gaming platform (implying a plurality of online gaming sessions).);
based on a use of the first sequence of compiled shaders for one or more online gaming sessions of the plurality of online gaming sessions, generating a modified first sequence of compiled shaders by modifying a first shader in the first sequence of compiled shaders to improve performance of the first sequence of compiled shaders with respect to the identified performance criterion (Panneer [0014]  optimizes a shader to optimize performance.  Panneer [0014] optimizes a shader to increase power efficiency.  Panneer [0002] uses global constants to control visual quality, lighting, and resolution.  Panneer [0030] optimizes the shader based on the global constants.); and
rendering, by one or more processors (Panneer [0001] discloses modern computer graphics rendered using a shader.) and based at least in part on the modified first sequence of compiled shaders. (Panneer [0027] stores one or more shaders in memory.)

Narayanan et al. (“Narayanan”, US Pre-Grant Publication 20140043333 A1) discloses establishing a shader hash table. (Narayanan [0026] stores shader binaries in a cache and associates each shader with a key.  The key is computed using a hash function.)

Panneer et al. (“Panneer”, US Pre-Grant Publication 20160171757 A1) and Baynes et al. (“Baynes”, US Pre-Grant Publication 20110124417 A1) disclose rendering a plurality of image frames for at least one of the one or more online gaming sessions.  (Panneer [0021] provides a shader optimization system for execution on a GPU.  The shader optimization system includes one or more processors and one or more graphics processors, and may run on a gaming server.  Baynes [0008]-[0009] matches players for a games, then the game terminals run the game for matched players.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest associating each of a plurality of performance criteria with a respective sequence of compiled shaders, including associating the identified performance criterion with a first sequence of compiled shaders in the shader hash table.

Regarding claim 30, in light of the allowance of claim 21, the server in claim 30 is similar and performed by the method in claim 21. Therefore, claim 30 is allowed for the same reasons as claim 21.

Regarding claim 37, in light of the allowance of claim 21, the server in claim 37 is similar and performed by the method in claim 21. Therefore, claim 37 is allowed for the same reasons as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613